Citation Nr: 0114120	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of the RO's severance of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to surgery performed at a VA 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to December 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in October 1999 in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) severed the veteran's award of 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to a hemorrhoidectomy performed at 
a VA medical facility in November 1996.  The veteran 
subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  In a December 1998 decision the RO granted entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to a hemorrhoidectomy performed at 
a VA medical facility in November 1996, assigning a 10 
percent evaluation thereto.

2.  In October 1999 the RO issued a decision severing 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to surgery at a VA medical 
facility, effective February 1, 2000, based on a finding that 
the veteran had consented to the surgery and the residuals 
were necessary consequences thereof.

3.  The veteran's consent to hemorrhoid surgery in November 
1996 does not constitute clear and unmistakable error in the 
December 1998 decision awarding compensation benefits 
pursuant to 38 U.S.C.A. § 1151. 



CONCLUSION OF LAW

Severance of compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability due to a hemorrhoidectomy 
performed at a VA medical facility was not warranted.  38 
C.F.R. § 3.105(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once service connection has been granted, it can be severed 
only upon VA's showing that the rating decision granting 
service connection was the product of clear and unmistakable 
error (CUE) and only after certain procedural safeguards have 
been met.  Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 38 
C.F.R. § 3.105(d) (2000).  VA's burden in severing service 
connection is the same as a claimant's burden in attempting 
to overturn a final decision on the basis of CUE.  Daniels, 
10 Vet. App. at 478, citing Baughman v. Derwinski, 1 Vet. 
App. 563 (1991) and Graves v. Brown, 6 Vet. App. 166, 170-71 
(1994) (holding that CUE is defined the same under section 
3.105(d) as it is under section 3.105(a)).  In the present 
case, because the veteran filed a timely appeal of the rating 
decision which severed service connection, the Board must 
review the October 1999 rating decision to see if VA met the 
burden of showing that the December 1998 rating decision 
which granted compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability due to a hemorrhoidectomy 
performed at a VA medical facility constituted CUE.

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40 (1993).  Errors that are "clear and 
unmistakable" are undebatable; that is, reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id.  It is an  extremely 
high and rigorous standard, far more than a mere  
disagreement with how the evidence was weighed, evaluated, or 
interpreted.  

It is the kind of legal or factual error which demands the 
conclusion that the result of the decision would have been 
greatly different but for the error.  Even where the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Russell v. Principi, 3 
Vet. App. 310 (1992).  Moreover, a claim of clear and 
unmistakable error on the basis that previous adjudication's 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error; the error must be outcome determinative.  Id. at 313.  
Also, broad allegations of failure to follow regulations or 
any other non-specific claim of error do not qualify as clear 
and unmistakable error.  See Russell v. Principi, 3 Vet. App. 
310 (1992); Fugo v. Brown, 6 Vet. App. 40 (1993).  If a claim 
of clear and unmistakable error is raised, there must be some 
degree of specificity as to what the alleged error is and, an 
indication that if true, it would be clear and unmistakable 
error on its face, with persuasive reasons given as to why 
the result would have been manifestly different but for the 
alleged error.

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior RO decision."  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  If there was a 
clear error in judgment or the conclusion was not based on a 
consideration of the relevant factors involved in the claim 
or not in accordance with the law, the Board must decide that 
a clear and unmistakable error was made, and reverse the 
prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held that for there to be a valid 
claim of "clear and unmistakable error," there must have 
been an error in the prior adjudication of the claim, such 
that either the correct facts or applicable law, in effect at 
the time of the prior adjudication, was incorrectly applied.  
In order to establish CUE in the December 1998 rating 
decision, the RO must do more than disagree with the way the 
facts were weighed or evaluated by the adjudicators who 
granted service connection in the prior rating decision.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(consolidated with Collins v. Principi, No. 90-416 (en 
banc)).  See also Oppenheimer v. Derwinski, 1 Vet. App. 370 
(1991), and Kronberg v. Brown, 4 Vet. App. 399 (1993).  

Turning to the record at hand with these mandates in mind, 
the Board notes that the RO granted compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability due 
to a hemorrhoidectomy performed at a VA medical facility in a 
December 1998 rating decision, awarding a 10 percent 
evaluation.  The evidence of record at the time of the RO's 
decision reveals that the veteran had a hemorrhoidectomy at 
the VA medical facility in New Orleans, Louisiana, on 
November 13, 1996, to band and freeze external hemorrhoids.  
On November 23, 1996, the veteran was seen at the emergency 
room of the VA medical facility for rectal bleeding, and was 
noted to have increased perianal clotted blood on his skin 
and in the bed.  He was admitted to the VA hospital for 
observation, given blood, and taken to surgery where packing 
was placed at the site of the bleeding.  He was discharged on 
November 25, 1996, with no additional rectal bleeding and 
having had a normal bowel movement.  In March 1997 the 
veteran filed a claim of entitlement to compensation benefits 
pursuant to Section 1151 for additional disability from his 
November 13, 1996, surgery at the VA medical center.  In 
March 1998 the veteran had surgery to remove an internal 
hemorrhoid, and in September 1998 the veteran had surgery for 
treatment of a recurrent perianal abscess and infection 
outside the anus.

The RO's December 1998 decision reported that the law 
governing Section 1151 claims, including notation that 
consent was an issue in 38 U.S.C.A. § 1151 claims when the 
"disability is a necessary consequence and the treatment or 
examination was properly administered."  The RO went on to 
note that the veteran had been treated for rectal bleeding 
and a perianal infection and abscess subsequent to the 
original surgery.  They also stated that no consent form was 
submitted by the VA medical center and therefore he had not 
consented to the necessary consequences of the procedure 
performed on November 13, 1996.  Finally, the RO also noted 
in the decision that the veteran had residuals of rectal 
bleeding and recurring perianal abscesses.  The decision does 
not identify the necessary  consequences of the surgery.

In deciding to sever compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability due to a 
hemorrhoidectomy performed at a VA medical facility  in 
October 1999, effective February 1, 2000, the RO determined 
that there was clear and unmistakable error in the December 
1998 decision granting benefits because a consent form was 
submitted to the record subsequent to the grant of benefits 
indicating that the veteran had consented to the November 13, 
1996, hemorrhoidectomy and the necessary consequences of this 
procedure.  

For the reasons discussed below, the RO did not have legal 
justification for severing compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability due to a 
hemorrhoidectomy performed at a VA medical facility in 
October 1999 because there was no clear and unmistakable 
error in the original decision awarding benefits.  

As an initial matter, the Board notes that the veteran was 
receiving compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability due to treatment at a VA 
facility and not under 38 U.S.C.A. § 1110 or § 1131 governing 
service connection for injuries or diseases incurred during 
service.  The regulation governing the severance of service 
connection does not specifically address whether or not it 
encompasses compensation awarded under 38 U.S.C.A. § 1151, 
but merely discusses "service connection."  38 C.F.R. 
§ 3.105(d) (2000).  However, because Section 1151 indicates 
that compensation under its provisions should be awarded as 
if the benefits were "service-connected," the Board finds 
that 38 C.F.R. § 3.105(d) is applicable to the veteran's 
claim.  38 U.S.C.A. § 1151 (West 1991).

The laws and regulations regarding Section 1151 benefits in 
effect when the veteran filed his claim provided that a 
veteran was entitled to additional compensation if he or she 
was injured as a consequence of hospitalization or treatment, 
and such injury or aggravation resulted in additional 
disability.  Specifically, in pertinent part, 38 U.S.C.A. 
§ 1151 provided: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151.  The regulation implementing that 
statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) and the Federal Circuit Court of Appeals, 
which had essentially found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently amended to 
again require fault on the part of the VA.  See 38 U.S.C.A. 
§ 1151 (West 1991 and West Supp. 1999).  Nonetheless, cases 
filed prior to October 1, 1997, such as the veteran's, were 
governed by Gardner, and claimants were not required to show 
an element of fault on the part of VA.

In severing service connection the RO concluded that the 
veteran's award of compensation benefits fell into one of the 
exceptions to the award of compensation benefits, that is, 
that he had consented to the necessary consequences of the 
surgery and thus, his residuals were not compensable.  
Generally, clear and unmistakable error is limited to 
consideration of the evidence of record at the time of the 
original decision.  However, because the consent form is a VA 
record, and the VA is charged with constructive possession 
and knowledge of documents in its possession, the Board finds 
that the mere fact that the consent form was not submitted to 
the record until after the December 1998 decision does not in 
and of itself prohibit a finding of clear and unmistakable 
error based on the fact that the document was not actually in 
the record in December 1998.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) 

However, considering the question of whether the veteran's 
consent constitutes clear and unmistakable error in the 
December 1998 decision, the Board notes that the RO's 
original decision awarding benefits states that the rectal 
bleeding and recurrent perianal abscesses are residuals of 
his November 13, 1996, hemorrhoidectomy to remove external 
hemorrhoids, with no assertion that they were necessary 
consequences thereof.  Moreover, there is no evidence in the 
record at the time of the December 1998 decision to suggest 
that these residuals were "necessary consequences" of the 
surgery.  In fact, rectal bleeding and perianal abscesses do 
not logically appear to be "certain to result from, or . . . 
intended to result from, . . . the surgical treatment" 
performed on the veteran.  38 C.F.R. § 3.358(c)(3) (1996).  
Moreover, the RO's December 1998 finding that the veteran's 
rectal bleeding and perianal abscesses were residuals of his 
surgery indicate that they were found to be additional 
disability related to his surgical treatment, that is, the 
December 1998 decision found a causal connection between the 
residuals and the surgery at the VA, which is all that was 
required for an award of compensation benefits at the time.  
Accordingly, the RO's October 1999 determination that these 
residuals were a necessary consequence of the surgery 
constitutes an improper re-weighing of the facts which does 
not rise to the level of clear and unmistakable error and it 
cannot be said that a determination that compensation 
benefits were appropriate constituted clear and unmistakable 
error based on the factual record as it now stands.  

Therefore, since clear and unmistakable error in the December 
1998 rating decision granting compensation benefits for 
additional disability due to surgery at a VA medical facility 
is not shown, the severance of benefits was in error.



ORDER

The severance of compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability due to a 
hemorrhoidectomy performed at a VA medical facility was not 
warranted and the appeal concerning this issue is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

